Citation Nr: 0032658	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
bilateral hearing loss based on the veteran's military 
service prior to March 1989.

2.  Entitlement to service connection for bilateral hearing 
loss based on all periods of service from March 1989.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a 
perforated right eardrum.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1958, and from December 1990 to August 1991, with 
additional periods of reserve service.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York which 
denied service connection for bilateral hearing loss, 
tinnitus, and residuals of a perforated right eardrum.  The 
veteran appealed all of these determinations.

The Board notes that in a March 1989 decision, the RO denied 
service connection for bilateral hearing loss.  The veteran 
was notified of this decision in March 1989, he did not 
appeal, and the decision became final.  Thus, new and 
material evidence is needed to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991).  The veteran then had additional 
active and reserve service.  However, when the RO adjudicated 
the case in February 1999, it did not consider the issue of 
entitlement to service connection for bilateral hearing loss 
on the basis of whether new and material evidence had been 
submitted to reopen the claim for service connection for 
bilateral hearing loss due to the veteran's military service 
prior to March 1989 (the date of the last RO decision).  
Instead, the RO adjudicated the merits of service connection 
for bilateral hearing loss based on all periods of service.  
Even if the RO determined that new and material evidence was 
presented to reopen the claim for service connection for 
bilateral hearing loss due to the veteran's military service 
prior to March 1989, such is not binding on the Board, and 
the Board must first decide whether evidence has been 
submitted which is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Hence this issue will be adjudicated by the Board in this 
decision.

The issues of service connection for bilateral hearing loss 
(based on periods of service since March 1989), tinnitus, and 
residuals of a perforated right eardrum will be addressed in 
the remand portion of this decision.


FINDING OF FACT

In an unappealed March 1989 decision, the RO denied service 
connection for bilateral hearing loss.  Evidence received 
since the March 1989 determination by the RO includes some 
evidence which is not cumulative or redundant of evidence 
previously considered, and some of the additional evidence, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss based 
on military service prior to 1989.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1954 to 
December 1958, and from December 1990 to August 1991, with 
additional periods of service in the New York Air National 
Guard (ANG).

Service medical records from the veteran's reserve service 
dated from 1976 to 1986 reflect bilateral hearing loss since 
1979.

In November 1988, the veteran submitted a claim for service 
connection for hearing loss of the left ear, which he 
asserted was due to an injury sustained on active duty in 
approximately 1955.

In a March 1989 decision, the RO denied service connection 
for bilateral hearing loss.  The veteran was notified of this 
decision in March 1989, and he did not appeal.  At the time 
of this decision, no service medical records from the 
veteran's first period of active duty service were of record.  
Evidence received since this decision is summarized below.

In August 1998, the veteran submitted a claim for service 
connection for hearing loss.  He asserted that the condition 
was aggravated during active duty for training.  He enclosed 
copies of service medical records, some of which are 
duplicates of service medical records which were already in 
the claims file.  One of the service medical records is dated 
in late September 1955, and reflects that the veteran was 
treated for complaints of pain and diminished hearing in the 
right ear.  On examination, the right ear canal was filled 
with whitish-gray secretions, and the canal was reddened and 
swollen.  He was treated with antibiotics, and the swelling 
and redness disappeared.  The examiner indicated that the 
eardrum became somewhat thickened and scarred.  It was noted 
that some diminution of hearing persisted, but that such was 
expected to be temporary.  The diagnosis was acute otitis 
media, and the veteran was discharged in early October 1955.  
There are no other service medical records from the veteran's 
first period of active duty.  He submitted a copy of a VA 
audiological evaluation dated in December 1997 which reflects 
bilateral hearing loss.

Service medical records from the veteran's reserve service 
dated since the late 1980s show bilateral hearing loss.  At a 
periodic medical examination performed in December 1990, 
prior to the veteran's most recent period of active duty, 
bilateral hearing loss was noted.

VA outpatient treatment records dated from 1997 to 1998 
reflect treatment for a variety of conditions, including 
bilateral hearing loss.

In April 1999, the veteran submitted a photocopy of an April 
1997 memorandum from a ground safety non-commissioned officer 
regarding a recall of inadequate "Safety Direct" ear 
protectors.

By a statement dated in July 1999, the veteran asserted that 
he incurred hearing loss during service.  He asserted that 
the hearing loss noted in 1955 persisted since that time, and 
said he did not undergo a separation examination at the end 
of his first period of active duty.  He stated that he was 
originally told that his service medical records were 
destroyed in a fire, but that three years previously he 
discovered that his records were not destroyed.  He stated 
that during his service in the ANG, he was exposed to 
acoustic trauma while working on and around jets, and was 
given "Safety Direct" ear protectors.  He said that the 
hearing in his right ear worsened during his reserve service, 
and he began to lose hearing in his left ear.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).  The term "active service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. §§ 101(24) (West 1991).  Service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).

In the present case, a claim for service connection for 
bilateral hearing loss was denied by the RO in March 1989.  
The veteran did not appeal this decision; and the decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied the claim for service connection for 
bilateral hearing loss in March 1989, it considered service 
medical records from the veteran's reserve service showing 
bilateral hearing loss since 1979, and the veteran's November 
1988 statement, relating that he had hearing loss of the left 
ear which was incurred during service in 1955; there were no 
service medical records from the veteran's first period of 
active duty.

Additional evidence submitted since the March 1989 decision 
also includes a 1955 service medical record from the 
veteran's first period of active duty.  Such record is both 
new and material, as it indicates that the veteran had 
hearing loss of the right ear (although such was thought to 
be temporary) during active duty, and is therefore so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge, supra.

The Board therefore finds that the previously denied claim 
for service connection for bilateral hearing loss (based on 
military service prior to 1989) has been reopened by new and 
material evidence, and thus the claim must be reviewed on a 
de novo basis.  Manio, supra.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss.

REMAND

The veteran contends that he has bilateral hearing loss, 
tinnitus, and residuals of a perforated right eardrum which 
are attributable to his active military service and/or to 
training periods during his ANG service.

In light of the current Board decision reopening the claim 
for service connection for bilateral hearing loss based on 
military service prior to 1989, the Board finds that the 
issue of service connection for bilateral hearing loss (based 
on all periods of service) should be considered on a de novo 
basis.  Moreover, during the pendency of this appeal, there 
has been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  The file shows there is a further VA duty to 
assist the veteran in developing the facts pertinent to the 
claims for service connection for bilateral hearing loss, 
tinnitus, and residuals of a perforated right eardrum.  Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). 

The Board notes that all periods of the veteran's military 
service, including active duty, active duty for training, and 
inactive duty training, have not been verified, and such must 
be done prior to appellate review.  It is noted that the 
veteran's reserve service was verified previously in February 
1989.  Subsequent periods of service must also be verified.  
The Board also observes that the veteran's service medical 
records appear to be incomplete; any additional service 
medical records should be obtained as should his service 
personnel records.  All periods of service should be 
verified.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

With respect to the claim for service connection for 
bilateral hearing loss, the veteran should be scheduled for a 
VA examination to determine the date of onset and the 
etiology of such disability.  Id.

With respect to the claims for service connection for 
tinnitus and residuals of a perforated right eardrum, the 
veteran is advised that his application is incomplete, and he 
must present medical evidence of current tinnitus and 
residuals of a perforated right eardrum, medical evidence 
regarding the etiology or date of onset of each disability, 
or any available lay statements regarding the incurrence of 
such disabilities.  Pub. L. No. 106-475, §§ 2, 3(a), 114 
Stat. 2096___ (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102-5103A).  He should either submit such evidence or 
provide the RO with sufficiently detailed identification of 
existing medical records to enable the RO to obtain such 
evidence.  Id.
 
In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all service, VA, and 
non-VA medical providers who have 
examined or treated him for bilateral 
hearing loss or any ear conditions since 
1958.  The RO should directly contact all 
identified medical providers and obtain 
copies of all relevant medical records 
that are not already on file.  The 
veteran should also be asked to submit 
any additional service medical records he 
may have in his possession, and to submit 
pertinent lay statements.  The RO must 
inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

3.  The RO should obtain, from the 
appropriate service department office 
(National Personnel Records Center, 
Reserve and National Guard offices, 
etc.), the following:  (1) verification 
of all of the veteran's periods of 
military service, with specific dates of 
all periods of active duty, active duty 
for training, and inactive duty training; 
(2) complete copies of all service 
medical records from his active duty and 
ANG service; and (3) service personnel 
records.

4.  After the above records have been 
obtained and associated with the claims 
folder, the RO should have the veteran 
undergo a VA ear and audiological 
examination to determine the etiology of 
any current bilateral hearing loss and 
the severity thereof.  In particular, the 
ear examiner should determine if the 
veteran has a hearing loss disability for 
VA purposes, and whether it is at least 
as likely as not  (50/50) that hearing 
loss had its onset during any period of 
verified active duty or active duty 
training or is otherwise related to any 
such period of service.  If not 
manifested in service or otherwise 
related to service, the examiner should 
note whether any high frequency hearing 
loss was manifested within one year 
following the veteran's periods of active 
duty ending in August 1991 and ending in 
December 1958.  The ear examiner should 
also opine on the credibility of the 
veteran's assertion that he has tinnitus 
and determine the etiology and date of 
onset.  If the veteran submits evidence 
of residuals of a perforated right 
eardrum, the VA examiner must confirm the 
presence of such residuals and determine 
whether it is at least as likely as not 
(50/50) that any such disability had its 
onset during a period of active duty or 
active duty training or is otherwise 
related to such service.  The claims 
folder must be made available to and 
reviewed by the doctor in conjunction 
with the examination, and the examination 
report should indicate that such has been 
done.

6.  After ensuring that the above actions 
have been completed, the RO should review 
the claims for service connection for 
bilateral hearing loss, tinnitus, and 
residuals of a perforated right eardrum.  
If the claims are denied, the veteran and 
his representative should be issued an 
SSOC, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 


